Mahoney, P. J.,
dissents and votes to reverse in the following memorandum. Mahoney, P. J. (dissenting). I cannot agree with the majority’s conclusion that defendant’s statement is admissible. In People v Townsend (33 NY2d 37), the Court of Appeals held that: “[I]t is impermissible for the police to use a confession, even if it be otherwise voluntary, obtained from a 17-year-old defendant when, in the course of extracting such confession, they have sealed off the most likely avenue by which the assistance of counsel may reach him by means of deception and trickery” {id., at p 41). It has been held that the police may not intentionally hold a juvenile defendant beyond the reach of his or her parent for the purpose of questioning such defendant (People v Rivera, 78 AD2d 556; People v Evans, 70 AD2d 886). In this case, the People contend that defendant was not brought to the police station as a suspect but voluntarily accompanied them for the purpose of describing his alleged assailant. The evidence indicates that defendant had been the victim’s boyfriend and, having been known to be the last person to have seen her alive, had been questioned by the police as to her whereabouts. Moreover, the body was discovered near defendant’s parents’ house and was believed to be the body of Wendy Palmateer. This evidence renders suspect the People’s contention that defendant was not taken to the police station as a target of the Palmateer investigation, particularly in light of the unexplained quantum leap that the police officer who questioned defendant made from the fact that defendant could not describe his assailant to the suspicion that he was involved in the killing of the victim. Even assuming that defendant was not a suspect when the questioning began, it does not necessarily follow that the statement is admissible. It may be true that defendant was not technically in custody when he was taken to the police station. However, defendant was clearly placed in custody at the time the questioning officer informed him that he was suspected of a crime and informed him of his Miranda rights. At that point, the questioning officer was personally aware that defendant’s mother wanted to accompany her son to the police station, that defendant wanted her to come along and that he, the interrogating officer, had dissuaded her from coming. Moreover, by that time, defendant’s mother had arrived at the police station and had several times told the desk officer that she wished to speak to her son. Knowledge of her presence is thus imputed to the questioning officer (People v Pinzon, 44 NY2d 458, 464). Defendant’s mother was not allowed to speak to her son and was told that the police officers were calming her son down when, in fact, they were eliciting from him the incriminating statement. Since, after defendant was in custody, the police were well aware that his mother wished to speak to him, yet prevented her from doing so, the incriminating statement was improperly obtained. The fact that defendant was advised of his Miranda rights does not mandate a different result (People v Bevilacqua, 45 NY2d 508), nor does the fact that defendant initially came to the police station voluntarily (People v Townsend, supra). This case is clearly distinguishable from People v Fuschino (87 AD2d 716, affd 59 NY2d 91), wherein we found, inter alia, that there was no violation of defendant’s right to counsel in the failure of the police to comply *842with his request to call his mother, absent evidence that the police intentionally deprived the defendant of access to his family in an effort to bar his exercise of his right to counsel and to obtain a confession. Here, unlike Fuschino, there is proof that the police suspected defendant might be Wendy Palmateer’s killer, as evidenced by their interrogation of him prior to their investigation of defendant’s alleged assault. The police, in the person of the officer who interrogated the juvenile defendant, dissuaded the mother from accompanying her son to the police station and, more importantly, continued his interrogation after the desk officer knew that defendant’s mother was physically present in the station house and wanted to talk to her son. These facts, in my view, clearly involve the principle enunciated in People v Townsend (supra) that, even if a statement is otherwise voluntary, it is impermissible for the People to use such a confession at trial when, in the course of extracting such confession, the police hold a juvenile defendant beyond the reach of his or her parent. In my view, defendant’s incriminating statement was improperly obtained and was, therefore, inadmissible. Accordingly, I would reverse the conviction.